     USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 1 of 15


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER CONWELL,

                        Petitioner,

                       v.                             CAUSE NO.: 3:20-CV-660-MGG

 WARDEN,

                       Respondent.

                                      OPINION AND ORDER

         Christopher Conwell, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2010 conviction in Marion County for murder and carrying a handgun

without a license under cause number 49G02-0812-MR-295890. (ECF 1.) For the reasons

stated below, the petition is denied.

I.       BACKGROUND

         In deciding the petition, the court must presume the facts set forth by the state

courts are correct unless Mr. Conwell rebuts this presumption with clear and

convincing evidence. 28 U.S.C. § 2254(e)(1). On direct appeal, the Indiana Court of

Appeals set forth the facts underlying Mr. Conwell’s conviction as follows:

         In December 2008, Jazy Williams drove Conwell, her former boyfriend, to
         Indianapolis from Fort Wayne. Jazy dropped Conwell off at a residence
         that was occupied by Avery Elzy and Michael Hunt. Conwell had met
         Elzy in an online chat room.

         At some point during the visit, Conwell displayed a handgun to Tory
         Parker, an acquaintance, who was also at the residence. The gun appeared
         to be a black .38 revolver with no hammer. Parker also noticed that
         Conwell had a tattoo on his left hand, with the word “Goon” on it.
USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 2 of 15



    Conwell told Parker that he was a member of a gang in Fort Wayne called
    the “Goons.”

    On Christmas day, Elzy invited approximately twenty people over to the
    house for a party. They all drank alcohol and smoked marijuana. By 11:30
    p.m., everyone had left the residence, except for Elzy, Hunt, and Conwell.
    Sometime after midnight, Conwell called Jazy and asked for directions
    from Elzy's house to Fort Wayne. Conwell told Jazy that he had recently
    purchased a car and did not need a ride back.

    The next morning, Elzy’s mother called Elzy’s cell phone, but got no
    answer. At approximately noon, Parker drove by Elzy's house and noticed
    that the garage door was open, which he thought was unusual. After
    discovering that Elzy’s blue Sable automobile was not in the driveway,
    Parker called the police.

    Later that afternoon, Officer Robert Carver of the Indianapolis
    Metropolitan Police Department (IMPD) went to Elzy’s residence in
    response to a missing persons’ report. Officer Carver opened the front
    door to the residence and noticed a trail of blood in the hallway. He
    followed the trail and discovered a dead pit bull in one of the rooms.

    Officer Carver then found the bodies of Elzy and Hunt in a bedroom.
    Hunt had been shot twice in the head, and it was determined that one of
    the shots had been fired into his temple from eighteen to twenty-four
    inches away. The other shot was fired while the gun was held against
    Hunt’s head. Elzy died from a single gunshot to the back of the head. It
    was determined that five .38 caliber bullets had been fired from the same
    gun.

    An investigation revealed that Elzy’s two cell phones were missing. As a
    result, the police department attempted to track those phones.
    Additionally, Donty Settles—Parker’s friend who also attended the
    Christmas party—began calling one of Elzy’s numbers. At some point, an
    individual by the name of Superior McNare, who lived in Fort Wayne,
    answered the phone. During the conversation, McNare told Settles that
    she found a purse and a cell phone in an alley near her house on
    December 26. The Fort Wayne Police Department was contacted, and
    officers recovered both items.

    Thereafter, Detective Tom Tudor, of the Indianapolis Police Department,
    retrieved the purse and cell phone from Fort Wayne police. Elzy’s Indiana

                                        2
USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 3 of 15



    driver’s license and various documents with her name on it were found in
    the purse. The cell phone contained several photographs of Elzy, pictures
    of the blue Sable automobile, and a video of Hunt, Settles, and Conwell.

    The police obtained a court order regarding Elzy’s other cell phone
    number, and it was determined that numerous calls were made to and
    from a number to an individual in Marion, by the name of Wesley
    Williams. When one of the detectives dialed the number on the morning
    of December 27, Williams answered and told the detective that Jazy was
    his daughter and that she used that number on his cell account. Jazy
    stated that she knew Conwell and that he had a tattoo on his left hand that
    said, “Goon.”

    The investigation revealed that Conwell had driven to Kandice Wade’s
    Fort Wayne residence in a blue car, shortly after Christmas. Conwell told
    Wade that he had just purchased the vehicle. Wade also noticed that
    Conwell had a blue bag. She looked inside and saw a small, black,
    “western-type” handgun. Wade was very frightened, so she tossed the
    gun in a nearby alley. The purse and cell phone had been discovered
    approximately three blocks from Wade’s residence.

    It was determined that one of the telephones belonging to Elzy had been
    used to call Jazy at 12:14 a.m., on December 26. Detective Todd Lappin
    discerned from the locations of the cell phone towers that successive calls
    had been made on Interstate 69 and moving toward Fort Wayne.

    On the morning of December 31, two detectives went to Jazy’s residence
    after receiving a “ping” from Elzy’s missing cell phone. Jazy was enrolled
    at Indiana Purdue University in Fort Wayne and lived in a student
    apartment. Sometime in 2008, Conwell had broken out the windows of
    Jazy’s vehicle. As a result, the campus police conducted an investigation
    and warned Conwell that he was not permitted on any university
    property, including Jazy’s apartment.

    An arrest warrant had been issued for Conwell, and when the officers
    arrived at Jazy’s apartment, she gave them consent to search. When the
    officers entered, they encountered Qualin Starks on a couch in the
    common area of the apartment. Starks identified Conwell from a
    photograph that the officers showed to him. He then directed the police
    officers to a back bedroom in the apartment. Conwell was found in the
    bedroom and arrested.



                                         3
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 4 of 15



       Conwell was then transported to Indianapolis at Detective Tudor’s
       request. Detective Tudor advised Conwell of the Miranda warnings, asked
       Conwell if he understood those rights, and directed Conwell to place his
       initial on the form as Detective Tudor read the rights aloud to him.

       Conwell acknowledged that he was waiving his rights and provided a
       statement to Detective Tudor. Although Conwell initially denied his
       involvement in the murders, he eventually admitted shooting both Hunt
       and Elzy. Conwell stated that he shot both of the victims in the head.
       Conwell also acknowledged that he had telephoned Jazy for directions
       back to Fort Wayne.

       Conwell was charged with two counts of murder and one count of
       carrying a handgun without a license. . . .

       On March 16, 2010, Conwell moved to suppress the post-arrest statement.
       Conwell argued that his statement was not admissible because it was
       “obtained pursuant to the warrantless entry into a private apartment and
       bedroom.” Following a hearing, the trial court denied Conwell’s motion to
       suppress on June 9, 2010. The trial court found that the police officers had
       a valid arrest warrant for Conwell when they entered Jazy’s apartment. It
       was determined that Detective Tudor’s verbal confirmation to one of the
       officers that a valid arrest warrant had been issued was sufficient to make
       the arrest. The trial court also ruled that even if an arrest warrant had not
       been issued, the evidence demonstrated that Jazy consented to the search
       of the apartment. Finally, it was determined that Conwell’s statements
       should not be excluded as “fruit of the poisonous tree” because they were
       made “outside the premises, while in lawful custody from a probable
       cause arrest.”

Conwell v. State, 946 N.E.2d 656 (Table), 2011 WL 1565909, at *1-*3 (Ind. App. Ct. 2011)

(internal citations omitted). Following a four-day jury trial, he was found guilty as

charged. Id. at *3. The court sentenced him to an aggregate 110-year prison term. Id.

       On direct appeal, Mr. Conwell argued the trial court erred under Indiana law in

admitting his post-arrest statement, and erred in failing to redact certain comments

Detective Tudor made during the interrogation when his post-arrest statement was



                                             4
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 5 of 15



introduced into evidence. Id. at *4-*6. The Indiana Court of Appeals rejected these

arguments and affirmed Mr. Conwell’s conviction in all respects. Id. at *7. He filed a

petition to transfer to the Indiana Supreme Court, asserting only his claim about the

redactions to his post-arrest statement. (ECF 10-7 at 2.) On June 22, 2011, the Indiana

Supreme Court denied transfer. Conwell v. State, 950 N.E.2d 1213 (Table) (Ind. 2011). He

did not seek review in the U.S. Supreme Court. (ECF 1 at 1.)

       On December 27, 2011, he filed a state post-conviction petition. (ECF 10-8 at 11.)

On December 21, 2016, the petition was dismissed without prejudice after Mr. Conwell

filed a motion seeking an “indefinite” extension of time. (Id. at 14.) On January 20, 2017,

Mr. Conwell filed a second state post-conviction petition. (Id. at 16.) On March 15, 2019,

the petition was denied. (Id. at 24.) On April 24, 2019, Mr. Conwell filed a “motion to

correct error,” which the court denied the following day. (Id.) On September 19, 2019,

Mr. Conwell filed a belated notice of appeal. (ECF 10-9 at 1.) On January 24, 2020, the

Indiana Court of Appeals dismissed the appeal as untimely. (Id. at 3.)

       On July 21, 2020, Mr. Conwell tendered his federal petition to prison officials for

mailing. (ECF 1 at 5.) Liberally construing his petition, he asserts that his post-arrest

statement should have been suppressed because his arrest was unlawful under the

Fourth Amendment. (Id. at 3.) The respondent argues that the petition is untimely and,

alternatively, that Mr. Conwell’s claim is not cognizable in this proceeding or is

procedurally defaulted. (ECF 10.) Mr. Conwell was granted until December 28, 2020, to




                                              5
  USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 6 of 15



file a traverse in support of his petition. (ECF 9.) That deadline passed more than 90

days ago and no traverse has been filed.

II.    ANALYSIS

       A.     Timeliness

       Mr. Conwell’s petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), which contains a strict statute of

limitations, set forth as follows:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws
              of the United States is removed, if the applicant was
              prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d).

                                             6
  USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 7 of 15



        On direct appeal, the Indiana Supreme Court denied transfer on June 22, 2011.

Mr. Conwell did not seek review in the U.S. Supreme Court, and his conviction became

final for purposes of AEDPA on September 20, 2011, when the time for seeking such

review expired. Lawrence v. Florida, 549 U.S. 327, 333 (2007); Clay v. United States, 537

U.S. 522, 532 (2003). As of that date, the one-year clock began running, and it continued

to run for 98 days until December 27, 2011, when Mr. Conwell filed his first state post-

conviction petition. 28 U.S.C. § 2244(d)(2). The federal deadline was tolled until

December 21, 2016, when the court dismissed his post-conviction petition without

prejudice. The clock began running again, and it ran for 30 days until Mr. Conwell filed

his second post-conviction petition on January 20, 2017. His second petition was denied

on March 15, 2019, and he waited 494 days from that date to file his federal petition.1

His petition was thus filed well over a year—or approximately 622 days—after his

conviction became final.

        Although Mr. Conwell filed a “motion to correct errors” in April 2019, this filing

would not have tolled the federal deadline under 28 U.S.C. § 2244(d)(2) because it was

not a “properly filed application for State post-conviction or other collateral review.”

See Martinez v. Jones, 556 F.3d 637, 638 (7th Cir. 2009); see also IND. POST-CONVICTION R.

1(1)(B). He also sought leave to pursue a belated appeal, but the Indiana Court of




          1 Respondent counts 503 days, but it appears he did not take into consideration that Mr. Conwell

is entitled to application of the prison mailbox rule. Houston v. Lack, 487 U.S. 266 (1988). Under that rule,
his federal petition was deemed “filed” when he tendered it to prison officials for mailing on July 21,
2020, rather than on July 30, 2020, when it was received by the clerk. This discrepancy is of no significance
given that under either analysis, the petition was filed more than a year after his conviction became final.
                                                     7
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 8 of 15



Appeals declined to permit the untimely appeal. (ECF 10-9 at 1, 3.) Ordinarily, the

federal deadline is not tolled during the pendency of a state proceeding that is

dismissed as procedurally irregular. See Fernandez v. Sternes, 227 F.3d 977, 979 (7th Cir.

2000). But even if the court were to subtract the roughly 127 days his belated appeal was

pending from the equation, his federal petition was still filed approximately 500 days

after his conviction became final, which is beyond the one-year deadline.

       When asked to explain why his petition was timely filed, Mr. Conwell stated as

follows: “Because I still have months left to file my federal habeas corpus after I

exhausted all my appeal processes, I’m in compliance with the ‘AEDPA.’” (ECF 1 at 5.)

He appears to believe he had one year from the date all his filings were resolved in state

court to seek federal habeas relief, but that is not accurate. See 28 U.S.C. § 2244(d). It

appears that he simply miscalculated the federal deadline. He does not argue, nor does

the court find a basis in the record to conclude, that his claim is based on newly

discovered facts or a new Supreme Court case made retroactive to cases on collateral

review. See 28 U.S.C. § 2244(d)(1)(C)-(D). He also does not identify any state-created

impediment that prevented him from filing his petition on time. See 28 U.S.C.

§ 2244(d)(1)(B). Accordingly, his petition is untimely.

       B.     Cognizability

       Assuming for the sake of argument that Mr. Conwell could overcome the

untimeliness bar, the respondent alternatively argues that his claim does not present a

cognizable basis for granting federal habeas relief. (ECF 10 at 10-13.)



                                              8
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 9 of 15



       Mr. Conwell’s claim is premised on an alleged Fourth Amendment violation.

(ECF 1 at 3.) In Stone v. Powell, 428 U.S. 465 (1976), the U.S. Supreme Court held that

“where the State has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief on

the ground that evidence obtained in an unconstitutional search or seizure was

introduced at his trial.” Id. at 494. That is because the exclusionary rule, which requires

the suppression of evidence obtained in violation of the Fourth Amendment, is not a

“personal constitutional right” of the accused; rather, “it is a judicially created means of

effectuating the rights secured by the Fourth Amendment.” Brock v. United States, 573

F.3d 497, 499 (7th Cir. 2009) (internal citation and quotation marks omitted). The

exclusionary rule was intended to deter violations of the Fourth Amendment by

“removing the incentive to disregard it,” but it has attendant costs, since it “deflects the

truth-finding process and often frees the guilty.” Stone, 428 U.S. at 484, 490. Thus, the

exclusionary rule “has been restricted to those areas where its remedial objectives are

thought most efficaciously served.” Id. at 486-87 (citation omitted). In habeas

proceedings, the “contribution of the exclusionary rule, if any, to the effectuation of the

Fourth Amendment is minimal, and the substantial societal costs of application of the

rule persist with special force.” Id. at 495.

       Therefore, federal habeas courts are barred from considering a Fourth

Amendment claim where the petitioner had a “full and fair opportunity” to litigate the

claim in state court. Id.; Monroe v. Davis, 712 F.3d 1106, 1114 (7th Cir. 2013). The Seventh



                                                9
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 10 of 15



Circuit has held that “a full and fair opportunity guarantees only the right to present

one’s case.” Watson v. Hulick, 481 F.3d 537, 542 (7th Cir. 2007) (citation and internal

quotation marks omitted). In plain terms, “[i]t is the right to have a judge who has not

closed his mind to the issues, is not bribed or sleepwalking, and is not in some other

obvious way subverting the hearing.” Brock, 573 F.3d at 501 (citation, internal quotation

marks, and alteration omitted). A federal habeas court’s task is not to “second-guess the

state court on the merits of the petitioner’s claim, but rather to assure [itself] that the

state court heard the claim, looked to the right body of case law, and rendered an

intellectually honest decision.” Monroe, 712 F.3d at 1114.

        Here, the record reflects that Mr. Conwell received a full and fair opportunity to

litigate his Fourth Amendment claim in state court. Through his counsel, he filed a

motion to suppress prior to trial. The trial court held an evidentiary hearing and heard

testimony from several witnesses, including Jazy, Detective Tudor, and the arresting

officer. (Appellant’s App’x at 362.)2 Thereafter, the court issued a nine-page order

denying the motion, which thoroughly outlined the relevant facts, cited to applicable

Fourth Amendment principles, and applied those principles to the facts. (Id. at 362-34.)

The court first concluded that police had a valid arrest warrant when they entered

Jazy’s apartment.3 Conwell, 2011 WL 1565909, at *2. The court also determined that



        2   This citation is to the paper record referenced in Docket Entry 12.

        3 Mr. Conwell offers his own suppositions about alleged irregularities in the signature on the

warrant without any evidentiary support. (See ECF 1 at 3.) This falls far short of the clear and convincing
evidence needed to rebut the presumption that the state court’s factual determinations are correct. 28
U.S.C. § 2254(e)(1).
                                                       10
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 11 of 15



Detective Tudor’s statement to the arresting officer that a valid arrest warrant had been

issued provided sufficient basis for that officer to make the arrest. Id. The court further

concluded that even if the warrant was not valid, Jazy consented to the search of her

apartment, giving the officers the right to enter. Id. Finally, the court determined that

under New York v. Harris, 495 U.S. 14 (1990), Mr. Conwell’s post-arrest statement should

not be excluded as “fruit of the poisonous tree” because it was made “outside the

premises, while in lawful custody from a probable cause arrest.” (Appellant’s App’x at

333-34.)

        Mr. Conwell has not established that the trial judge “closed his mind to the

issues,” was “sleepwalking,” or in some other obvious way subverted the hearing

process. Brock, 573 F.3d at 501. To the contrary, the judge appears to have thoroughly

considered the issues, and his determinations are in accord with Supreme Court case

law.4 See generally Harris, 495 U.S. at 18 (exclusionary rule does not bar state’s use of

post-arrest statement made by suspect outside his home, even though statement is

made after a warrantless entry into suspect’s home); United States v. Hensley, 469 U.S.

221 (1985) (collective knowledge doctrine permits an officer to arrest a suspect at the

direction of another officer, even if the officer himself does not have firsthand

knowledge of facts); United States v. Matlock, 415 U.S. 164 (1974) (Fourth Amendment is




        4 Although Mr. Conwell opted not to raise a Fourth Amendment claim in his direct appeal, Stone

applies as long as the defendant had a “fair opportunity” to assert his claim in the state proceedings,
regardless of whether he actually did so. Bostick v. Peters, 3 F.3d 1023, 1027 (7th Cir. 1993) (“Of course, the
petitioner is not denied an opportunity for full and fair litigation of his claim if he fails to raise and to
preserve the claim in state court.”).

                                                      11
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 12 of 15



not violated by warrantless search where consent to enter is obtained from an

individual with sufficient relationship to the premises).

       It is apparent that Mr. Conwell would like this court to reconsider his arguments

in favor of suppression and reach a different conclusion than the trial court did, but that

is “a path that Stone closes.” Hayes v. Battaglia, 403 F.3d 935, 939 (7th Cir. 2005). To the

extent he is arguing that his arrest or the admission of his post-arrest statement violated

Indiana law, the court cannot grant him habeas relief for errors of state law. Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991); see also Earls v. McCaughtry, 379 F.3d 489, 495 (7th Cir.

2004) (a federal habeas court has no authority to “second-guess state courts in

interpreting state law”). Therefore, his claim is not cognizable in this proceeding.

       C.     Procedural Default

       Finally, the respondent argues that even if the petition was timely and could be

read to assert a cognizable federal claim that is not barred by Stone, the claim is

procedurally defaulted because Mr. Conwell did not raise it in one complete round of

state review. (ECF 10 at 9-10.)

       Before granting relief on the merits, the court must ensure that the petitioner has

exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A). The exhaustion

requirement is premised on a recognition that the state courts must be given the first

opportunity to address and correct violations of their prisoner’s federal rights. Davila v.

Davis, 137 S. Ct. 2058, 2064 (2017); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). For

that opportunity to be meaningful, the petitioner must fairly present his constitutional



                                              12
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 13 of 15



claim in one complete round of state review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004);

Boerckel, 526 U.S. at 845. This includes seeking discretionary review in the state court of

last resort. Boerckel, 526 U.S. at 848. The companion procedural default doctrine, also

rooted in comity concerns, precludes a federal court from reaching the merits of a claim

when: (1) the claim was presented to the state courts and was denied on the basis of an

adequate and independent state procedural ground; or (2) the claim was not presented

to the state courts and the opportunity to do so has now passed. Davila, 137 S. Ct. at

2064; Coleman v. Thompson, 501 U.S. 722, 735 (1991).

       The record reflects that Mr. Conwell raised a Fourth Amendment challenge

during trial, but he did not raise any such claim to the Indiana Court of Appeals.

Rather, he expressly acknowledged in his appellate brief that his post-arrest statement

was admissible under a Fourth Amendment analysis, and instead pressed a claim that

his arrest and the admission of the statement violated Indiana law. (ECF 10-3 at 10

(“Recognizing that his statement would be admissible under a Fourth Amendment

analysis . . . Mr. Conwell proceeds on appeal arguing that the admission of his

statement violates the protections afforded by Article I, Section 11 of the Indiana

Constitution.”).) To properly exhaust a claim under 28 U.S.C. § 2254(b)(1)(A), a habeas

petitioner must “present both the operative facts and the legal principles that control

each claim” at each level of state review. Stevens v. McBride, 489 F.3d 883, 894 (7th Cir.

2007). This includes alerting the state court to the “federal nature” of the claim. Baldwin

v. Reese, 541 U.S. 27, 33 (2004). Mr. Conwell did not do that here and instead expressly



                                             13
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 14 of 15



waived his Fourth Amendment claim in his brief to the Indiana Court of Appeals.

Additionally, his petition to transfer to the Indiana Supreme Court did not include any

claim about the suppression of his post-arrest statement and instead focused on another

issue. (See ECF 10-7 at 3.) He therefore did not present a Fourth Amendment claim in

one complete round of state review. Boerckel, 526 U.S. at 848. He has not responded to

the respondent’s procedural default argument or provided grounds for excusing his

defaults. For these reasons, the petition must be denied.

       D.     Certificate of Appealability

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

either issue or deny a certificate of appealability in all cases where it enters a final order

adverse to the petitioner. To obtain a certificate of appealability, the petitioner must

make a substantial showing of the denial of a constitutional right by establishing “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks and citation omitted). For the reasons explained

above, Mr. Conwell’s petition is untimely, and additionally, his claim is barred by Stone

or procedurally defaulted. The court finds no basis to conclude that reasonable jurists

would debate the outcome of the petition or find a reason to encourage Mr. Conwell to

proceed further. Accordingly, the court declines to issue him a certificate of

appealability.



                                              14
 USDC IN/ND case 3:20-cv-00660-MGG document 13 filed 04/07/21 page 15 of 15



III.   CONCLUSION

       For these reasons, the petition (ECF 1) is DENIED, and the petitioner is DENIED

a certificate of appealability. The clerk is DIRECTED to close this case.

       SO ORDERED this April 6, 2021.


                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge




                                            15
